DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the moiety 
    PNG
    media_image1.png
    208
    267
    media_image1.png
    Greyscale
 of base claim 1 to one moiety selected from the group consisting of:  
    PNG
    media_image2.png
    220
    633
    media_image2.png
    Greyscale
 ; and required R1 to be substituted with specific R1a, R1b, and R1c.  These narrow claim limitations did not retrieve any prior art reference.  See “SEARCH 8” in enclosed search notes.
Furthermore, Applicants deleted compounds from base claim 12 that were not encompassed by the genus formula I of amended base claim 1.  Thus, a search for claim 1 encompassed a search for any of the species of base claim 12 (the Examiner 
Furthermore, a review of the “SEARCH 8” search results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent or prior art references.
The Election of Species Requirement of January 17, 2020, is withdrawn as the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/471,679
This Office Action is responsive to the amended claim-set of September 17, 2021.
Claims 1, 5-8, 10-13, 16-20, and 23-28 have been examined on the merits.  Claims 1 and 12 are currently amended.  Claims 5-8, 10-11, 13, and 16-20 are previously presented.  Claims 23-28 are new.
Priority
Applicants identify the instant application, Serial #:  16/471,679, filed 06/20/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/US17/66917, International Filing Date: 12/18/2017, which claims foreign priority to PCT/CN2016/111530, filed 12/22/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants provided the foreign priority document PCT/CN2016/111530, filed 12/22/2016, which is in English and does support the instant claims.  Therefore, the effective filing date of December 22, 2016 has been assigned to the instant claims.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 17, 2021.
The Examiner has reviewed the claim amendments and Reply of 09/17/2021.
Applicants added semicolons to the list of compounds separating one compound from another in the list of compounds as requested by Examiner (see paragraph 18 in previous Office Action) thereby rendering moot the objection against claim 18.
The prior art rejection (see paragraphs 19-21 in previous Office Action) is withdrawn since Applicants amended the moiety 
    PNG
    media_image1.png
    208
    267
    media_image1.png
    Greyscale
 to these two specific embodiments:  
    PNG
    media_image2.png
    220
    633
    media_image2.png
    Greyscale
 .  However, the prior art reference ACS 1 does not encompass these two specific embodiments thereby rendering moot the prior art reference/rejection.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1, 5-8, 10-13, 16-20, and 23-28 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula I of base claim 1, upon which all other claims, including claim 12, depend.
The reference AUGERI (WO 2008/076779 A2), discloses the compound 10:  
    PNG
    media_image3.png
    373
    290
    media_image3.png
    Greyscale
 (page 20), wherein 
    PNG
    media_image4.png
    198
    195
    media_image4.png
    Greyscale
 is 
    PNG
    media_image5.png
    191
    243
    media_image5.png
    Greyscale
  , and wherein R11 is hydrogen; R7 is fluorine; and R2 and R3 are each hydrogen.
However, reference AUGERI is a close art and not a prior art reference given the following two structural differences with the embodiments permitted by base claim 1:  (1) the compound 10, above, has an amino (-NH2) substituted pyrimidine at locale R1, which is not permitted by the limitations of base claim 1’s R1a, R1b, and/or R1c (which do not permit an amino embodiment); and (2) the –O-phenyl (substituted with methoxy) at the R8 position is not a methyl, ethyl, fluoro, or chloro, which are only permitted at R8.  Thus, these are two structural differences too many for a viable obviousness rejection without running afoul of hindsight reasoning.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the reference to arrive at the instant invention and avoid hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625